El Juez Asociado Señor Alonso Alonso
emitió la opinión del Tribunal.
La única controversia que plantean los recursos ante nuestra consideración es la siguiente: ¿tiene jurisdicción la Junta de Apelaciones sobre Construcciones y Lotificaciones (en adelante J.A.C.L.) para revisar las determinaciones de la Administración de Reglamentos y Permisos (en adelante A.R.Pe.) sobre permisos de uso en relación con propiedades sitas dentro de una zona designada como histórica o de interés turístico, al amparo de la Ley Núm. 374 de 14 de mayo de 1949, según enmendada, 23 L.P.R.A. see. 161 y ss.; o si, por el contrario, la ley le asigna la jurisdicción directa y exclusivamente al Tribunal Superior para enten-der en tales casos? Resolvemos que en una zona histórica o turística, así designada, es el Tribunal Superior, Sala de San Juan, o de la localidad donde ubique la referida zona histórica o turística, el foro con la jurisdicción directa y exclusiva para revisar cualquier determinación de A.R.Pe. Veamos.
*942I
Todos los recursos ante nuestra consideración tratan so-bre determinaciones de A.R.Pe. respecto a diversos permi-sos de uso sobre propiedades ubicadas dentro de la zona turística del Condado y conforme a la reglamentación especial adoptada para esa área conocida como Reglamento de Zonificación Especial del Condado, Junta de Planificación, Boletín Administrativo Núm. 4690 de 22 de mayo de 1986. Esta fue adoptada por la Junta de Planificación de Puerto Rico (en adelante J.P.P.R.) a tenor con las disposi-ciones de la Ley Núm. 374, supra.
Dicha ley autoriza a la J.P.P.R. a establecer zonas espe-ciales antiguas o históricas, en coordinación con el Insti-tuto de Cultura Puertorriqueña, y zonas de interés turís-tico, en coordinación con la Compañía de Turismo; requiere, además, que la concesión de permisos por parte de A.R.Pe. sobre acción alguna en estas zonas cuente con el endoso favorable de estas agencias, según sea el caso. Con la adopción del reglamento especial, la J.P.P.R., tomando en cuenta la importancia vital que para la vida económica y social del país tiene la zona del Condado —por ser nues-tro principal centro turístico — (1) alteró la reglamentación existente en cuanto a usos, edificaciones, variaciones y otras. Esto con el fin de preservar y buscar el mejor apro-vechamiento económico y social de los atributos turísticos *943de la zona y de garantizar el desarrollo ordenado y plani-ficado del área, así como el mantenimiento de un adecuado balance entre sus componentes comerciales, residenciales y turísticos. Reglamento de Zonificación, supra.
Tales cambios en la reglamentación de la zona tuvieron el efecto de obligar a varios comerciantes del área a tener que conformar su situación legal a la nueva reglamenta-ción adoptada para el área, al quedar las actividades co-merciales de éstos fuera de los usos permitidos por la nueva reglamentación. Al quedar el uso existente como uno “no-conforme legal”(2) de acuerdo con el nuevo reglamento, los comerciantes del área venían obligados, dentro del tér-mino de un (1) año a partir de la fecha de su vigencia, a solicitar un permiso de uso no-conforme legal y, conjunta-mente, a presentar una solicitud de “permiso permanente de uso conforme”, según establece la Sec. 1.10.1 del Regla-mento de Zonificación, supra.(3)
Un grupo de comerciantes del Condado no cumplieron con los trámites anteriormente señalados y A.R.Pe. optó por revocarles el permiso de uso permanente que ellos ha-*944bían obtenido antes de que entrara en vigor el Reglamento de Zonificación, supra. Sobre este fundamento se le revocó el permiso de uso a una cafetería que vendía bebidas alco-hólicas en el Condado (Caso en A.R.Pe. Núm. 80-18-D-357-588); a un salón de entretenimientos con máquinas electró-nicas ubicado en la avenida Ashford (Casos en A.R.Pe. Núms. 87-17-D-966-SPP y 82-18-D-966-SPP), y a la cafete-ría Mi Nuevo Rincón localizada en la Calle Loíza (Caso en A.R.Pe. Núm. 84-18-C-123-SPP). Entre los recurrentes sólo hubo un comerciante (“El Padrinito”, que opera una cafe-tería en la calle Loíza) el cual solicitó el permiso de uso “no-conforme legal” y A.R.Pe. lo concedió por un término vencedero el 7 de junio de 1988. Sin embargo, A.R.Pe. le notificó dicha concesión cuando ya había expirado dicho término: el 31 de agosto de 1988 (Caso en A.R.Pe. Núms. 82-18-B-392-SPC, 87-18-13-313-SPA y 87-18-D-267-SPA).
Además, A.R.Pe. revocó el permiso de uso permanente que se le había concedido a una heladería localizada en la avenida Ashford por estar utilizándose las facilidades para un “come y vete” y no para la heladería autorizada (Casos en A.R.Pe. Núms. SU-71-3-6761 y 88-18-G-301-SPQ), y le revocó el permiso de uso permanente a una lavandería lo-calizada en la avenida Ashford por haberse violado dicho permiso al realizarse unas mejoras físicas contrarias a la ley (Caso en A.R.Pe. Núm. 86-18-X-026-SPP). Finalmente, A.R.Pe. emitió una resolución en la cual se negó a revocar el permiso de uso permanente de Mona’s Mexican Restaurant localizado en la Calle Loíza, sin embargo, restringió el horario de operaciones de dicho negocio de manera que no se perturbara a los residentes de Ocean Park (Caso en A.R.Pe. Núm. 85- 18-F-779-SPP).
En resumen, las actuaciones de A.R.Pe. en septiembre de 1988 pueden sintetizarse en cuatro (4) categorías: (1) revocación de permiso de uso permanente a negocios que no solicitaron permiso de uso no-conforme (cafetería en la Ashford, centro de entretenimiento de máquinas electróni-*945cas, Cafetería Mi Nuevo Rincón); (2) revocación de permiso de uso permanente a negocios que violaron las restriccio-nes de A.R.Pe. (heladería y lavandería localizadas en la Avenida Ashford); (3) restricción de horario de operaciones a un restaurante por perturbar a los vecinos (Mona’s Mexican Restaurant), y (4) concesión de un permiso de uso no-conforme notificándose dicha decisión después de haber vencido el término para el cual se concedió el permiso (Ca-fetería “El Padrinito”).
En todos y cada uno de estos casos, A.R.Pe. —en su re-solución del caso— apercibió a los solicitantes de su dere-cho a “radicar una apelación ante la Junta de Apelaciones sobre Construcciones y Lotificaciones, dentro del término de treinta (30) días a partir de la fecha de notificación ..." (Énfasis suplido.) Caso Núm. CE-91-450, Anejo I, pág. 35.
Así las cosas, las partes afectadas acudieron en alzada ante la J.A.C.L. cuestionando la corrección en derecho de las decisiones emitidas por A.R.Pe. A su vez, A.R.Pe. pre-sentó ante la J.A.C.L. una Moción de Desestimación en la que alegó que dicha junta carecía de jurisdicción para en-tender en dichos casos ya que la Ley Núm. 374, supra, según enmendada por la Ley Núm. 8 de 10 de octubre de 1987, expresamente dispuso que las decisiones de A.R.Pe. sobre permisos de uso en zonas históricas y zonas turísti-cas se revisarían directamente por el Tribunal Superior. La J.P.P.R., por su parte, también presentó una moción en la cual alegó que la J.A.C.L. no podía pasar juicio sobre la validez de un reglamento de zonificación especial adoptado por la J.P.P.R. Evaluadas dichas mociones, la J.A.C.L. no acogió los planteamientos de A.R.Pe. ni los planteamientos de la J.P.P.R. En consecuencia, concluyó que tenía jurisdic-ción para entender en los recursos sometidos a su consideración. En reconsideración, la J.A.C.L. consolidó los casos señalados provenientes de A.R.Pe. y sostuvo su deci-sión al interpretar que los casos en que se puede ir direc-tamente de A.R.Pe. al Tribunal Superior son aquellos en *946que A.R.Pe. ha negado un permiso de construcción o desa-rrollo de proyecto, por lo tanto, dicho trámite no está dis-ponible para los casos que nos ocupan ya que éstos tratan de revocaciones de permisos de uso o controversias en torno a estos tipos de permiso.
Inconformes con la resolución interlocutoria dictada por la J.A.C.L. el 14 de septiembre de 1990, que adjudicaba su jurisdicción para entender en los recursos presentados, A.R.Pe. y la J.P.P.R. acudieron separadamente en revisión ante el Tribunal Superior.
En el recurso instado por A.R.Pe., tras el cumplimiento de los trámites rutinarios, el tribunal de instancia (Hon. Arnaldo López, Juez) emitió una sentencia el 4 de marzo de 1991 en la que resolvió que la J.A.C.L. carecía de facul-tad en ley para entender en los recursos interpuestos.
De dicha decisión acudieron ante nos, mediante certio-rari, la J.A.C.L. (CE-91-205), la Cafetería Mi Nuevo Rin-cón (CE-91-206), Mona’s Mexican Restaurant (CE-91-202), la cafetería “El Padrinito” (CE-91-204), el señor Villaronga —arrendatario del local donde se opera el centro de diver-siones de máquinas electrónicas— (CE-91-215) y el señor Shaubah —administrador de la propiedad donde está ubi-cado el centro de diversiones de máquinas electrónicas— (CE-91-198). En síntesis, todas las partes alegan que el foro de instancia erró al concluir que la J.A.C.L. carece de jurisdicción para considerar las actuaciones de A.R.Pe. ne-gando o restringiendo permisos de uso en una zona turística. (4)
Por su parte, en el recurso de revisión instado por la J.P.P.R., el tribunal de instancia (Hon. Gilberto Gierbolini, Juez) finalmente resolvió mediante sentencia emitida el 5 *947de junio de 1991 que una parte afectada por las determi-naciones de A.R.Pe. en zonas históricas o de interés turís-tico puede optar por seguir el trámite administrativo y acudir ante la J.A.C.L., o acudir directamente a los tribu-nales, por lo cual la J.A.C.L. sí tenía jurisdicción para en-tender en los casos, puesto que las partes afectadas esco-gieron continuar por la vía administrativa.
De esta sentencia acudió ante nos la J.P.P.R. mediante certiorari presentado el 16 de julio de 1991 (CE-91-450).
Mediante resoluciones de 3 de mayo de 1991 y de 30 de agosto de 1991, ordenamos la consolidación de los recursos presentados y expedimos los autos correspondientes. Las partes han comparecido, y estando en posición de resolver, procedemos a así hacerlo.
II
Mediante la aprobación de la Ley Núm. 374, supra, la Asamblea Legislativa facultó a la J.P.P.R. a establecer zo-nas antiguas o históricas, y proveyó con la protección de las estructuras y preservación de los rasgos arquitectónicos de tales zonas. Proveyó, además, con la evaluación de los or-ganismos de planificación entonces existentes sobre los de-sarrollos propuestos (Junta de Apelaciones sobre Construc-ciones y Negociado de Permisos sobre Construcciones) y dispuso para la apelación directa a este Foro dentro del período de quince (15) días a partir de la denegación de los permisos de construcción y de desarrollo de proyectos en estas zonas. Evidentemente, en sus inicios el legislador es-tuvo preocupado básicamente por la preservación de las edificaciones y atribuciones físicas o estructurales de las áreas históricas.
No obstante, mediante la Ley Núm. 8 de 8 de junio de 1972 se enmendó la referida Ley Núm. 374 para incluir, dentro del ámbito de la legislación, la designación de zonas *948de interés turístico.(5) Al así hacerlo el legislador introdujo el aspecto del uso de las propiedades ubicadas en zonas históricas o las nuevas zonas de interés turístico como un factor relevante a la preservación del carácter histórico o turístico de la zona, particularmente en cuanto a las últimas. Al respecto el Art. 1 de la referida Ley Núm. 8 (23 L.P.R.A. see. 161) dispuso:
Artículo 1. — Zonas Antiguas o Históricas y Zonas de Interés Turístico — Permisos de construcción
Con el propósito de preservar los valores históricos de Puerto Rico y desarrollar el turismo mediante la conservación y pro-tección de especiales lugares y estructuras, y mediante la pla-nificación armoniosa de la construcción de nuevas estructuras, por la presente se dispone que toda solicitud de permiso de construcción, permiso de uso, o cualquier otra solicitud de per-miso que se radique ante el Negociado de Permisos creado por los Artículos 23, 25 y 26 de la Ley núm. 213 de mayo 12 de 1942, según enmendada, y los Artículos 1 al 12 de la Ley núm. 429 de abril 23 de 1946, según enmendada, para realizarse den-tro de los límites de una zona antigua o histórica creada a vir-tud de los Artículos 1 al 5A de la Ley núm. 374 de mayo 14 de 1949, según enmendada, y en la forma más adelante dispuesta, o dentro de los límites de una zona de interés turístico creada por esta ley y en la forma más adelante dispuesta, ha de ser previamente realizada y autorizada en cuanto a sus detalles, rasgos arquitectónicos'y apropiada relación con el carácter de tal zona.
En el caso de una zona de interés turístico ninguna franqui-cia, permiso, autorización o licencia para obras, construcciones, instalaciones, servicios, uso o actividades dentro de dicha zona podrá ser concedido por la Junta de Planificación sin el previo informe favorable de la Compañía de Fomento de Turismo. (En-fasis suplido y escolios omitidos.) 1972 Leyes de Puerto Rico 371.
En su Art. 2 (Leyes de Puerto Rico, supra, pág. 372) dispuso en lo pertinente:
*949Artículo 2. — Aprobación de planos; normas La Junta de Planificación creada por los Artículos 1 al 33 de la Ley núm. 213 de mayo 12 de 1942, según enmendada, a los fines de los Artículos 1 al 5A de la Ley núm. 374 de mayo 14 de 1949, según enmendada, y en adición a sus otras obligaciones y deberes, dictaminará sobre la propiedad de todos y cada uno de los aditamentos (incluyendo rótulos), rasgos arquitectónicos, color, y demás características de cualquier edificación, estruc-tura, pertenencia o parte' de la misma que a partir de la vigen-cia de los Artículos 1 al 5A de la Ley núm. 374 de mayo 14 de 1949, según enmendada, desee eregirse, reconstruirse, am-pliarse, alterarse, restaurarse; demolerse, o en cualquier modo desarrollarse dentro de cualquier zona antigua o histórica de Puerto Rico o dentro de una zona de interés turístico. En este último caso dicho dictamen incluirá también el uso a que se destina la propiedad, debiendo contar la Junta con la recomen-dación de la Compañía de Fomento de Turismo sobre los extre-mos del dictamen aquí definidos. (Enfasis suplido y escolio omitido.)
Con posterioridad, mediante la Ley Núm. 4 de 15 de julio de 1975 (23 L.P.R.A. sees. 161 n., 161-164 y 166) se enmendaron las leyes anteriores a los fines de adecuar las disposiciones de ley a la creación de los nuevos organismos y procedimientos de planificación, particularmente por ha-berse traspasado a A.R.Pe. la fase operacional de la J.P.P.R. respecto a la evaluación y concesión de permisos. Véase Asoc., C.D. Octubre v. J.A.C.L., 116 D.PR. 326, 331 (1985). Por ello se enmendaron los Arts. 1 y 2 de la Ley Núm. 374, supra, 23 L.P.R.A. secs. 161 y 162, para que leyera “Administración de Reglamentos y Permisos” allí donde decía “Junta de Planificación” en relación a la otorgación de permisos.
Finalmente, mediante la Ley Núm. 8 de 10 de octubre de 1987 (23 L.P.R.A. sees. 165-166) se expandió el ámbito de autoridad legal conferido a la J.P.P.R. y a otras agencias (Instituto de Cultura Puertorriqueña y Compañía de Turismo) para concederles potestad en cuanto a la disposición de alteraciones y modificaciones tradicionalmente bajo el exclusivo control del municipio donde ubica la zona *950histórica o turística, como lo son los cambios o modificacio-nes del tránsito tradicional o en la pavimentación o niveles de sus calles, aceras y avenidas, o modificaciones en la ve-getación o en el mobiliario urbano.(6)
En la exposición de motivos de dicha ley se expresa la importancia y trascendencia de dichas zonas antiguas o históricas y se aclara que la revisión de las actuaciones de los organismos administrativos concernidos será en el Tribunal Superior, Sala de San Juan, o la Sala de ese tribunal correspondiente al lugar donde ubiquen dichas zonas.
En dicha exposición de motivos leemos de la forma si-guiente:
La Junta de Planificación de Puerto Rico está facultada por la Ley Núm. 374 de 14 de mayo de 1949, según enmendada, a establecer zonas antiguas o históricas, en coordinación con el Instituto de Cultura Puertorriqeña y a establecer zonas de in-terés turístico en coordinación con la Compañía de Turismo. Tanto las zonas antiguas o históricas como las zonas de interés turístico son de gran importancia y trascendencia para todo el pueblo puertorriqueño; es decir, trascienden el municipio o sector donde las mismas ubican. El Artículo VI, Sección 19, de nuestra Constitución reconoce la importancia de las zonas anti-guas o históricas al establecer en su parte pertinente que será política pública del Estado Libre Asociado la conservación y mantenimiento de los lugares que sean declarados de valor his-tórico o artístico por la Asamblea Legislativa. Las zonas de in-terés turístico, que podrían coincidir con zonas antiguas o his-tóricas, promueven el turismo, que es una actividad que constituye un renglón fundamental de nuestra economía. La preservación y mantenimiento con su valor histórico y turístico de las zonas antiguas o históricas y de interés turístico así de-claradas, es necesario e indispensable para la preservación de *951nuestros valores culturales y para mantener lugares atractivos al turista para motivar su continua afluencia a los mismos.
Las zonas mencionadas no sólo pueden ser afectadas por la instalación o erección de estructuras y otras acciones relaciona-das con el aspecto físico de las mismas, sino también por cam-bios o modificaciones del tránsito tradicional o en la pavimen-tación o nivel de sus calles, aceras y avenidas o por las modificaciones en la vegetación o en el mobiliario urbano que no se desarrollen de acuerdo a un plan basado en motivos o facilidades culturales, históricas, arquitectónicas, artísticas o turísticas. Estos cambios pueden trastocar la vida económica y social de tales zonas y convertirlas en una carga económica para los negocios y otros usos que se hayan establecido precisa-mente atendiendo a su valor histórico o turístico.
La experiencia ha demostrado que a pesar de la legislación y reglamentación vigente para dichas zonas se han tomado accio-nes que claramente desvirtúan los propósitos y fines de la crea-ción de las zonas antiguas o históricas y de interés turístico. Ello hace necesario enmendar la Ley Núm. 374, anteriormente citada, para establecer los mecanismos necesarios para que los organismos gubernamentales encargados de administrar esta ley puedan evaluar los proyectos que se desarrollen en estos lugares y requerir las modificaciones o cambios que sean indispensables para asegurar la preservación de estas zonas. Se es-tablece, además, claramente que el foro con jurisdicción para revisar actuaciones de los organismos administrativos pertinen-tes, al amparo de dicha ley lo constituye el Tribunal Superior, Sala de San Juan o la Sala de ese Tribunal correspondiente al lugar donde ubiquen dichas zonas. (Enfasis suplido.) 1987 Le-yes de Puerto Rico 1027-1028.
En consecuencia, se enmendó el Art. 5 (23 L.P.R.A. sec. 165) del estatuto con el fin de aclarar que el foro con juris-dicción para revisar las actuaciones de los organismos ad-ministrativos pertinentes al amparo del estatuto lo es el Tribunal Superior. Dicha enmienda respondió a que la Ley Núm. 115 de 26 de junio de 1958 (4 L.P.R.A. see. 35 y ants. sees. 37 y 37 n.), la cual enmendó la Ley de la Judicatura de 1952, había transferido la jurisdicción directa, original-mente concedida a esta Curia, al Tribunal Superior de Puerto Rico, cambio que no había sido incorporado a la letra del estatuto en cuestión. Además, incorporó un nuevo *952Art. 6 (23 L.P.R.A. sec. 165a) (renumerado como Art. 8 por la misma ley) en el cual, en su último párrafo, se lee:
Cualquier parte afectada por la determinación de la Junta de Planificación o de la Administración de Reglamentos y Permi-sos podrá recurrir en revisión al Tribunal Superior, a tenor con lo dispuesto en see. 165 de este título. (Enfasis suplido.)
Por su parte, el Art. 5 de la Ley Núm. 374, supra, lee:
, See. 165. — Revisión por el Tribunal Superior
En caso de así rechazarse un permiso de construcción o de-sarrollo de proyecto, la parte solicitante podrá recurrir en revi-sión directamente al Tribunal Superior, Sala de San Juan, o la ' Sala de ese tribunal correspondiente al lugar donde ubican dichas zonas, dentro del término de quince (15) días a partir de la fecha de notificación de tal resolución o acuerdo de la Adminis-tración de Reglamentos y Permisos; Disponiéndose, que dicha revisión se podrá conceder y se limitará exclusivamente a cues-tiones de derecho. 23 L.P.R.A. see. 165.
Finalmente, el 12.de agosto de 1988 se aprobó la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 (3 L.P.R.A. see. 2101 et seq.), la cual, entre otras, estableció un procedimiento uniforme de revisión judicial en cuanto a todas “aquellas órdenes, resoluciones y providencias dictadas por agencias o funcionarios administrativos que deban o puedan ser revisadas por el Tribunal Superior de Puerto Rico ..." (Énfasis suplido.) 3 L.P.R.A. see. 2171. Sus disposiciones al efecto desplazaron aquellos procedimientos existentes que resultaban incompatibles con las disposiciones de la nueva Ley Núm. 170, supra; Pagán Ramos v. F.S.E., 129 D.P.R. 888 (1992); Hernández v. Golden Tower Dev. Corp., 125 D.P.R. 744 (1990). Conforme a sus disposiciones, se estableció el término uniforme de treinta (30) días a partir de la fecha del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia para acudir en revisión ante el Tribunal Superior, 3 L.P.R.A. see. 2172. Además, se establece como requisito jurisdiccional para po-*953der acudir en revisión al tribunal, el haber solicitado opor-tunamente a la agencia la reconsideración de la orden o resolución de la cual se recurre, 3 L.P.R.A. see. 2165. Véase Pagán Ramos v. F.S.E., supra.
A tales efectos, las disposiciones de la Ley Núm. 8, supra, que proveen para la revisión en el Tribunal Superior de las determinaciones de A.R.Pe. en zonas históricas y de interés turístico, deben entenderse enmendadas por las disposiciones de la Ley Núm. 170, supra.
Tales son las disposiciones vigentes en cuanto al ámbito de revisión sobre las actuaciones que al amparo de la Ley Núm. 374, supra, pueden tomar los organismos encargados de velar por el cumplimiento de la política pública estable-cida por el estatuto.
III
Examinado el desarrollo legislativo del estatuto, no nos persuaden los peticionarios con su alegación de que éste, según enmendado, evidencia la preocupación del legislador únicamente con la preservación de los aspectos puramente físicos, arquitectónicos o estructurales de las edificaciones existentes en las zonas históricas o de interés turístico, y no con los usos a que se destinen las mismas. Por ello sos-tienen que sus Arts. 5 y 8, según enmendados por la Ley Núm. 8, supra, deben interpretarse como que proveen para la revisión directa y exclusiva por el Tribunal Superior úni-camente de aquellas decisiones concernientes al rechazo de permisos de construcción o desarrollo de proyectos, y no de aquellas relativas a la denegación de permisos de uso. Ar-guyen que el legislador proveyó para el desvío del trámite apelativo normal sólo en cuanto a los primeros. Veamos.
Tal como expresamos en Luán Investment Corp. v. Ro-mán, 125 D.P.R. 533 (1990):
La zonificación es uno de los instrumentos conferidos por el *954legislador a la Junta [de Planificación]'para llevar a cabo sus funciones dentro de una sociedad y un gobierno cada vez más complejos, un sistema abierto que confronta innumerables pre-siones como resultado de necesidades y aspiraciones conflicti-vas y que experimenta unos cambios sociales acelerados dentro de su escala reducida, escasez de terreno y recursos naturales, alta densidad poblacional y un ecosistema frágil. Dicho instru-mento fortalece aquellas funciones de la Junta relacionadas con la orientación, coordinación e integración de la política pública sobre el desarrollo integral del país, así como de sus funciones de investigación, información y asesoramiento.
Mediante la reglamentación de zonificación el Estado asume un rol activo en el proceso de control y regulación de la utiliza-ción del limitado recurso tierra y de nuestro frágil ecosistema a fin de armonizar intereses y aspiraciones con las menores per-turbaciones sociales.
La planificación es una disciplina integradora que busca sopesar la más diversa conjugación de factores con el fin de garantizar un desarrollo racional y balanceado del área en cuestión, y que a su vez resulte cónsona con los desarrollos propuestos o vislumbrados para la región, áreas circundantes y el desarrollo del país. 23 L.P.R.A. see. 62c.(7)
Dentro de esta concepción no cabe el compartimiento de los elementos que forman el ambiente general de una zona histórica o turística, para su evaluación y adjudicación in-dependiente y por organismos separados. Tal como señalá-*955ramos en López, Fed. Coms. Unidos v. Mun. de San Juan, 121 D.P.R. 75, 91-92 (1988):
De toda esta legislación y reglamentación surge que la polí-tica pública constitucional —según visualizada por la Asamblea Legislativa e implantada por la Junta de Planificación, aun antes de aprobarse la Ley Núm. 8, supra, [de 10 de octubre de 1987]— con excepción del tránsito, cubre no sólo los edificios y sus pertenencias, sino plazas, parques y aquellas otras áreas correspondientes de mantener el ambiente y características de una zona histórica.
Difícilmente es armonizable la preservación de una zona his-tórica si su ambiente y características incidentales físicas no compaginan. Debe prevalecer el espíritu de los siglos. Una zona histórica es la suma total de todas las partes que componen el medio ambiente. (Enfasis suplido y en el original.)
Los usos forman parte de aquellas características primarias que ayudan a conformar el ambiente característico de una zona histórica o una de interés turístico, particularmente éstas últimas, y cuya alteración podría afectar el carácter mismo de aquellas. Esto mismo es un aspecto que se encuentra detalladamente regulado en el Reglamento de Zonificación Especial del Condado adoptado a tenor con las disposiciones del estatuto que hoy nos ocupa. Evidentemente, el elemento de la reglamentación de los usos constituye un aspecto fundamental en la configuración y preservación de estas zonas, y sobre el cual tanto la J.RRR. como Á.R.Pe., al amparo del estatuto en cuestión, necesariamente habrán de tomar decisiones que afectarán a quienes ostentan derechos sobre las propiedades en el área. En consecuencia, el Tribunal Superior tiene jurisdicción para revisar directamente las determinaciones de A.R.Pe. y de la J.P.P.R. en cuanto a la concesión de permisos de uso en zonas de interés histórico o turístico, así designadas al amparo de la Ley Núm. 374, supra, previa solicitud de reconsideración ante la agencia en cuestión.
*956IV
Alegan varios peticionarios, en la alternativa, que con-forme a lo resuelto por uno de los ilustrados jueces de ins-tancia, una parte afectada por una determinación de A.R.Pe., en una zona histórica o una de interés turístico, tiene la opción de acudir directamente al Tribunal Superior o de continuar el trámite administrativo acudiendo a la J.A.C.L. No les asiste razón.
La jurisdicción de la J.A.C.L. para revisar las determinaciones de A.R.Pe. no es una general sino específica que se encuentra expresamente delimitada por ley. Vázquez v. A.R.P.E., 128 D.P.R. 513 (1991).
Sobre el particular, el Art. 31 de la Ley Núm. 76 de 24 de junio de 1975 (23 L.P.R.A. sec. 72c) taxativamente dis-pone que:
Sec. 72c. Facultades y deberes de la Junta
(a) La Junta de Apelaciones tendrá facultad para entender exclusivamente en aquellos casos en que una parte directa-mente interesada o afectada por actuaciones, determinaciones o resoluciones de la Administración de Reglamentos y Permisos en relación con: permisos de construcción y de uso de edificios, permiso de uso de solares, para áreas de estacionamiento; casos y planos de lotificación simple; planos de lotificación; casos donde se solicite la dispensa del cumplimiento de requisitos de un Reglamento de Planificación mediante una concesión o au-torización directa. Esta facultad se limita a aquellas decisiones emitidas al amparo de los Reglamentos de Zonificación, para Lotificaciones Simples, Lotificación y Edificación de Facilidades Vecinales, Reglamentos sobre Control de Edificaciones y Desa-rrollo de Terrenos en Zonas Susceptibles a Inundaciones y de reglamentos de emergencia que cubran asuntos incluidos en el ámbito de revisión de la Junta de Apelaciones pero no incluye lo siguiente: decisiones que tengan el efecto de alterar en forma alguna un Plan de Usos de Terrenos hasta donde éste haya sido adoptado por la Junta de Planificación; decisiones sobre la ubi-cación de proyectos, uso de terrenos, densidad, a nivel de con-sulta de ubicación, zonificaciones y rezonificaciones .... (Enfasis suplido.) 23 L.P.R.A. sec. 72c.
*957Dicha jurisdicción no se extiende a la revisión de las determinaciones de A.R.Pe. sobre los casos de urbanizacio-nes, 23 L.P.R.A. sec. 72d, o en casos de lotificaciones que no sean simples. Vázquez v. A.R.P.E., supra; Junta de Planificación v. J.A.C.L., 109 D.P.R. 210 (1979). Tampoco tiene facultad para “alterar en forma alguna un Plan de Usos de Terrenos hasta donde éste haya sido adoptado por la [J.P.P.R.]; decisiones sobre la ubicación de proyectos, uso de terrenos, densidad, a nivel de consulta de ubicación, zoni-ficaciones y rezonificaciones”. 23 L.P.R.A. sec. 72c. Véase Vázquez v. A.R.P.E., supra. En estos casos la trascendencia e impacto social del desarrollo propuesto es de mayor envergadura.

Así tampoco se extiende su jurisdicción a la revisión de las determinaciones de A.R.Pe. sobre casos en zonas anti-guas o históricas ni de interés turístico.

En estos últimos casos de zonas designadas como anti-guas o históricas y de interés turístico, los proyectos allí realizados y los usos permitidos también tienen un im-pacto generalizado sobre el sector y nuestra sociedad en general. En estos casos el interés del legislador ha sido el de proveer un mecanismo adjudicativo rápido para la solu-ción final de las controversias surgidas al amparo de los reglamentos de zonificación especial para estas zonas, ca-nalizando el trámite procesal por la vía de la revisión judicial directa y exclusiva. Tal mecanismo no se visualizó con la intención de abrirle otra opción procesal a las partes afectadas, sino con el propósito de acelerar el fin de las controversias surgidas con miras a proteger el eminente interés social implicado.
El Tribunal Superior tenía la jurisdicción directa y ex-clusiva para entender en la revisión de las determinacio-nes de A.R.Pe. que denegaban los permisos en cuestión. Los apelantes tenían el término de treinta (30) días para acudir en revisión al tribunal, previa solicitud de reconsi-*958deración a la agencia dentro de los términos y las condicio-nes provistos por ley.
A estos efectos, en aquellos casos como el que nos ocupa —en el cual la ley no provee para una apelación ante la J.A.C.L.— es responsabilidad de A.R.Pe. el establecer unos procedimientos adecuados a tono con las disposiciones de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico que permitan al Tribunal Superior contar con el récord administrativo correspondiente y que provea para la reconsideración de los casos conforme a las disposiciones de dicha ley.
V
Ahora bien, en todas y cada una de las denegaciones, AR.Pe. informó a los peticionarios que tenían derecho de acudir ante la J.A.C.L. para impugnar las determinaciones de ese organismo. Los peticionarios activaron tal remedio con la debida diligencia presentando sus apelaciones den-tro del término de treinta (30) días dispuesto por ley para aquellos casos en que la J.A.C.L. tiene jurisdicción apelativa. 23 L.P.R.A. sec. 72c.
Ante tales hechos, si bien la actuación de A.R.Pe. no pudo tener el efecto de concederle jurisdicción a un organismo que por ley no la tiene, sí tiene el efecto de detener los términos para solicitar la reconsideración ante la agencia y revisión ante el Tribunal Superior. Tal como he-mos expresado, son aplicables al caso de autos las disposiciones de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2101 et seq. Ésta, en su Sec. 3.14, expresamente dis-pone que “[l]a orden o resolución advertirá el derecho de solicitar la reconsideración o revisión de la misma, con ex-presión de los términos correspondientes. Cumplido este requisito comenzarán a correr dichos términos”. 3 L.P.R.A. *959see. 2164. Es decir, los términos para solicitar la reconside-ración o revisión de las determinaciones adjudicativas he-chas por la agencia administrativa comienzan a correr desde el momento en que se notifica a la parte del archivo en autos de la copia de la orden o resolución de la agencia, y se le apercibe de su derecho a solicitar la reconsideración o revisión de ella, según sea el caso, con expresión de los términos correspondientes. Cf. Rivera v. Depto. de Servicios Sociales, 132 D.P.R. 240 (1992). Dicha notificación y apercibimiento presupone el que se informe correctamente sobre los términos y condiciones para el ejercicio de tales derechos.
Resolver en contrario sería permitirle a A.R.Pe. el beneficiarse de sus actuaciones induciendo a error a los peticionarios, quienes confrontados con una disposición de ley —de la cual no surgía de forma diáfana cuál es el foro con jurisdicción para entender en la revisión de las determinaciones de la agencia — (8) optaron por acudir al foro que se les notificó que debían acudir. El principio de derecho que ordena proceder de buena fe en la vida jurídica impide que A.R.Pe. se beneficie al actuar en contra de sus propios actos. “La conducta contradictoria no tiene lugar en el campo del Derecho, y debe ser impedida.”Int. General Electric v. Concrete Builders, 104 D.P.R. 871, 877 (1976). Cervecería Corona v. Commonwealth Ins. Co., 115 D.P.R. 345 (1984).
Por ello, los peticionarios tendrán, a partir de la devolu-ción de nuestro mandato al tribunal de instancia en este caso, los términos que en derecho procedan para solicitar la reconsideración ante A.R.Pe. y posterior revisión judicial, de ser necesario, de las determinaciones de dicha agencia.
*960ré dictará sentencia de conformidad.
El Juez Asociado Señor Rebollo López concurrió con una opinión escrita. El Juez Asociado Señor Hernández Denton no intervino.
— O —

(1) El área turística del Condado es una zona de amplia extensión. Comprende todo el espacio contenido entre el Océano Atlántico, al norte, y la Avenida Baldorioty de Castro, al sur, y entre el Hotel Normandie en la isleta de San Juan, al oeste, y la Calle Taft y la Calle Carrion’s Court, al este. Para el 1986, en el área convergía una población residente de sobre diez mil quinientas (10,500) personas, una población flotante de sobre seis mil (6,000) turistas durante la época navideña, una fuerza trabajadora de cinco mil seiscientas (5,600) personas y aproximadamente tres mil (3,000) visitantes diarios. El área tiene la mayor concentración de infraestructura y actividad turística en toda la isla, contando aproximadamente con el 46% de todas las habitaciones hoteleras. Se genera allí una marcada actividad económica que su-pera los seiscientos (600) millones de dólares anuales. Junta de Planificación de P.R., supra. Véase, además, Condado: Inventario, Diagnóstico y Recomendaciones, Junta de Planificación, junio de 1986.


(2) El concepto de uso “no-conforme legal” ha sido avalado por este Tribunal en Asoc. Res. Baldrich, Inc. v. J.P. de P.R., 118 D.P.R. 759, 770-771 (1987), y en. Fuertes, Guillermety v. A.R.Pe., 130 D.P.R. 97Í (1992). Véase, además, Op. Sec. Just. Núm. 1987-12.


(3) La referida sección, en su parte pertinente, lee:
“1.10.1 Usos no-conformes legales
“La parte interesada en el uso de una pertenencia cuyo uso existente resulte ser una no-conformidad legal, solicitará por escrito la expedición de un permiso de no conformidad dentro del término de un (1) año después de la fecha de vigencia de este Reglamento. Será requisito para la obtención de dicho permiso de no conformidad la presentación de un permiso permanente de uso conforme, vigente a la fecha de este Reglamento.
“Dicho permiso de no-conformidad expresará claramente la naturaleza y exten-sión de la no-conformidad legal en relación con los cuales un uso no está en confor-midad con este Reglamento. Se describirán también aquellos otros usos que sean permisibles bajo este Reglamento en la zona a la cual pertenezca la propiedad.
“Los usos que resulten una no-conformidad legal y para los cuales se obtenga un permiso de no-conformidad podrán ser operados por un término de dos años a partir de la fecha de vigencia de este Reglamento. Aquellos que no lo obtengan deberán cerrar operaciones en un término de un (1) año a partir de la fecha de vigencia de este Reglamento.” Sec. 1.10.1 del Reglamento de Zonificación Especial del Condado, Junta de Planificación, Boletín Administrativo Núm. 4690 de 22 de mayo de 1986.


(4) En los recursos CE-91-202, CE-91-204 y CE-91-198, además, se alega que el foro de instancia no tenía jurisdicción para resolver la controversia planteada ya que A.R.Pe. no notificó su recurso de revisión administrativa a todas las partes implica-das en el caso que nos ocupa. Conforme a lo que aquí resolvemos es innecesario entender en tal señalamiento.


(5) Además, se enmendó la ley para requerir que en la designación de una zona de interés turístico, la J.P.P.R. coordinara con la Compañía de Fomento del Turismo, y para requerir el endoso favorable de ésta para cualquier autorización sobre proyec-tos que concediese la J.P.P.R. en tales zonas.


(6) Las enmiendas introducidas por esta ley respondieron a las situaciones sur-gidas por la implantación en ese momento del proyecto de San Juan Peatonal por parte del entonces Alcalde de San Juan. Así la Asamblea Legislativa limitó la capa-cidad de los municipios de autorizar o realizar cambios en estas zonas sin contar con el endoso y la autorización previa de las agencias concernidas. Véanse el historial legislativo de la Ley Núm. 8 de 10 de octubre de 1987 (23 L.P.R.A. sees. 165-166) y su exposición de motivos. López, Fed. Coms. Unidos v. Mun. de San Juan, 121 D.P.R. 75 (1988).


(7) La Ley Orgánica de la Junta de Planificación de Puerto Rico, Ley Núm. 75 de 24 de junio de 1975 (23 L.P.R.A. see. 62 et seq.), al describir los propósitos generales de ese cuerpo señala:
“Los poderes concedidos en este Capítulo se ejercerán con el propósito general de guiar el desarrollo integral de Puerto Rico de modo coordinado, adecuado, econó-mico, el cual, de acuerdo con las actuales y futuras necesidades sociales y los recur-sos humanos, ambientales, físicos y económicos, hubiere de fomentar en la mejor forma la salud, la seguridad, el orden, la convivencia, la prosperidad, la defensa, la cultura, la solidez económica y el bienestar general de los actuales y futuros habi-tantes, y aquella eficiencia, economía y bienestar social en el proceso de desarrollo, en la distribución de población, en el uso de las tierras y otros recursos naturales, y en las mejoras públicas que tiendan a crear condiciones favorables para que la so-ciedad pueda desarrollarse integralmente.” (Énfasis suplido.) 23 L.P.R.A. sec. 62c.


(8) Nótese, además, que dos (2) jueces del Tribunal Superior también tuvieron criterios distintos sobre la interpretación de la controversia ante nos.